Citation Nr: 9901974	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-34 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1967.
This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).    


REMAND

The Board notes that the United States Court of Veterans 
Appeals has held that VA decisions on pension benefits should 
expressly address the two alternative tests for a veteran to 
qualify for a permanent and total disability rating.  Under 
one test (the objective, or "average person" test) a veteran 
will be considered permanently and totally disabled if he has 
a lifetime disability which would render the average person 
unable to follow substantially gainful employment.  38 
U.S.C.A. § 1502(a); 38 C.F.R. § 4.15.  Under the second test 
(the subjective or "unemployability" test), a veteran 
qualifies if he is individually unemployable as a result of 
lifetime disability.  38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 
3.321(b)(2), 4.17 ; Talley v. Derwinski, 2 Vet.App. 282 
(1992); Brown v. Derwinski, 2 Vet.App. 444 (1992).

The veteran is presently incarcerated, but due to be paroled 
on or about January 19, 1999.  While confined, he was 
afforded a general medical examination.  During his 
examination, he indicated that he had mental problems.  
Correspondence received from the veteran suggests that this 
could be the case.

A rating decision in June 1995 noted the following 
disabilities: hypertension, sinus arrhythmia rated 10 percent 
disabling; arthritis with painful motion of the lumbosacral 
spine rated 10 percent disabling; and hearing loss, alleged 
pathology causing loss of personality, inability to stop 
walking, and fainting spells; nervous disorder, tinnitus, 
bronchitis, and hepatitis, each rated as 0 percent disabling.  
The veterans combined non-service connected disability 
rating is 20 percent.  Subsequent thereto, he sustained a gun 
shot wound to the right upper arm causing post-traumatic 
neuropathy on the right side.  It does not appear that this 
disability has been rated in conjunction with the other 
disorders. 

The veteran is 51 years old.  During his VA special 
psychiatric examination in September 1994, he related that he 
has a Bachelor of Arts degree from Ohio State.  The veteran 
has been unemployed since his separation from active service 
in 1967.  

The veterans last VA general medical examination was in 
August 1998.  The examination includes a diagnosis post 
traumatic ulnar nerve neuropathy on the right side secondary 
to a gunshot wound.  The supplemental statement of the case 
dated in September 1998 indicates that a residual loss of 
sensation in the right ulnar nerve distribution was 
considered, but no percent of disability appears to have been 
applied; although a noncompensable evaluation may have been 
intended.  In any event, the veteran has not been afforded a 
neurological examination.  His last psychiatric examination 
was in September 1994 and his last orthopedic examination was 
in August 1994.  

A VA hospital summary dated in December 1992 states that the 
veteran had been receiving Social Security Administration 
benefits for one or two years.  The file is negative for 
evidence that the RO has attempted to obtain any Social 
Security Administration documents concerning the veteran.  
Where the Social Security Administration has made a decision 
regarding employability, the records supporting that decision 
must be secured.  Masors v. Derwinski, 2 Vet.App. 526 (1992).

The veteran has submitted a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 U.S.C.A. § 3.102 (1997).  
Accordingly, VA has a duty to assist the veteran to develop 
facts pertinent to his claim.  38 U.S.C.A. § 5107(b); Epps v. 
Gober, 126 F.3d 1464 (1997).  However, the Board emphasizes 
that this duty is not a one-way street.  The veteran cannot 
remain passive when he has relevant information.  See Wamhoff 
v. Brown, 8 Vet.App. 517 (1996); accord Wood v. Derwinski, 1 
Vet.App. 190 (1991).

In this case, the Board finds that additional action by the 
RO is necessary to ensure due process and compliance with 
VAs duty to assist.  Generally, it has been over four years 
since the veterans last VA special examinations.  It is 
reasonably possible that the veterans non-service connected 
disabilities have worsened in that time.  

Accordingly, the Board REMANDS the case to the RO for the 
following action:

1.  The RO should contact the Social 
Security Administration and ascertain 
whether a decision regarding the 
veteran's employability has been made.  
If so, the RO should request copies of 
any decision and all records, including 
medical records not already on file, 
regarding their determination of the 
veteran's employability for Social 
Security disability purposes.  

2.  The RO should afford the veteran VA 
medical examinations to determine the 
nature and extent of any non-service 
connected disability the veteran may 
have.  He should be afforded a general 
medical, an orthopedic, a psychiatric, an 
audiological, a gastrointestinal (GI), a 
neurological and a cardiovascular 
examination.  All indicated tests and 
studies are to be performed.  In each 
case, the claims folder must be made 
available to the physician or 
psychiatrist for review prior to the 
examination. Regarding any orthopedic 
findings, the examiner should describe, 
in degrees, all limitation of motion of 
each affected joint.  The examiner is 
also requested to: (1) express an opinion 
as to whether pain could significantly 
limit the functional ability of each 
joint during flare-ups or when the joint 
is used repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the disability the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
or range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  A complete rationale 
should be given for all opinions 
expressed.  The claims folder and a copy 
of this remand must be made available to 
the examiners for review prior to the 
examination.  The examination reports 
should reflect review of pertinent 
material in the claims folder.  Prior to 
the examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

3.  Following the above development, the 
RO should readjudicate the claim for 
pension benefits as follows:

a.  The RO should list all the veterans 
disabilities on a formal rating document 
and assign separate evaluations to each 
disability.  The RO should also assess 
the history of the veterans disabilities 
and the effect of pain (where 
appropriate), taking into account the 
DeLuca decision for orthopedic 
disabilities.
 
b.  The case should then be considered 
under the two-prong test enunciated by 
the Court in Brown v. Derwinski, 2 
Vet.App. 444 (1992).  That is, with 
consideration of the objective or 
average person test under 38 C.F.R. 
§§ 4.15, 4.16 and 4.17 and the 
subjective or unemployability test 
under 38 C.F.R. §§ 4.15 and 4.17 (1996).  
In evaluating each of the disabilities, 
consideration should be given regarding a 
possible referral for an extraschedular 
evaluation under 38 C.F.R. § .321(b)(2).

4.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative, if any, a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to afford the veteran due process of law and ensure 
compliance with VAs duty to assist.  The Board intimates no 
opinion as to the ultimate outcome of the veterans claim.  
No action is required of the veteran until further notice.  
He is free to submit additional evidence relevant to his 
claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
